Fourth Court of Appeals
                                      San Antonio, Texas
                                           December 10, 2014

                                          No. 04-14-00718-CV

                                   IN RE Leticia R. BENAVIDES

                                   Original Mandamus Proceeding 1

                                                ORDER

       On October 16, 2014, relator Leticia R. Benavides filed this petition for writ of mandamus
and emergency motion for stay. The court has considered relator’s petition, the response filed on
behalf of the real parties in interest, and relator’s reply and has determined that relator is entitled
to mandamus relief. Accordingly, the petition for writ of mandamus is CONDITIONALLY
GRANTED. TEX. R. APP. P. 52.8(c).

        The temporary stay previously ordered by this court on November 3, 2014, is LIFTED.
The Honorable Jesus Garza, County Court at Law No. 2, is ORDERED to (1) vacate the September
16, 2014 Order Denying Respondent’s Plea in Abatement, and (2) enter an order abating all
proceedings in Cause No. 2012CVG001995-CV3, styled In the Matter of the Marriage of Carlos
Y. Benavides Jr. and Leticia R. Benavides, pending final disposition of the proceeding pending in
the 49th District Court in Cause No. 2012CVQ000161-D3. The writ will issue only if we are
notified that Judge Garza has not complied within fifteen days from the date of this order.

     The motion to dismiss filed November 7, 2014, on behalf of the real parties in interest is
DENIED.

        It is so ORDERED on December 10, 2014.



                                                          _____________________________
                                                          Karen Angelini, Justice




1
 This proceeding arises out of Cause No. 2012CVG001995-C3, styled In the Matter of the Marriage of Carlos Y.
Benavides Jr. and Leticia R. Benavides, pending in the County Court at Law No. 2, Webb County, Texas, the
Honorable Jesus Garza presiding.
                                                                          04-14-00718-CV


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of December, 2014.


                                               _____________________________
                                               Keith E. Hottle, Clerk




                                         -2-